UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT



                              No. 96-6991



FREDRICK LYNWOOD FOLEY,

                                               Plaintiff - Appellant,

            versus

MS. WOOD,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-191)


Submitted:    September 20, 1996            Decided:   October 2, 1996


Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Fredrick Lynwood Foley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1994) complaint. The district court

dismissed Appellant's complaint for failure to state a claim on

which relief could be granted. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,
we affirm on the reasoning of the district court. Foley v. Wood,
No. CA 96-191 (W.D. Va. June 12, 1996).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2